   Case:09-11070-MER Doc#:631 Filed:02/03/20                  Entered:02/03/20 14:37:45 Page1 of 1



                                 UNITED STATES BANKRUPTCY COURT
                                         District of Colorado



In re:                                                               Case No.: 09−11070−MER
High Country Club, LLC                                               Chapter: 7

Debtor(s)


             ORDER GRANTING APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS



It appears to the Court that the original dividend check issued in the above referenced case to Claimant(s),
Green Tree Home Loan Servicing and Mortgage Services, in the amount of 630,961.03, was not cashed or
was returned as undeliverable.

On 10/28/20, PHH Mortgage Corporation, as servicing agent and attorneyinface for U.S. Bank National
Association, as trustee for Lehman XS Mortgage PassThrough Certificates, Series 20073 came forward as
rightful claimant of these funds and filed an application for payment of unclaimed funds deposited with the
court, pursuant to 11 U.S.C. § 347(a).

The application and supporting documentation establish that PHH Mortgage Corporation, as servicing
agent and attorneyinface for U.S. Bank National Association, as trustee for Lehman XS Mortgage
PassThrough Certificates, Series 20073 is/are entitled to the unclaimed funds; accordingly, it is hereby
ORDERED that, pursuant to 28 U.S.C. § 2042, the sum of 630,961.03 held in unclaimed funds be made
payable to PHH Mortgage Corporation, as servicing agent and attorneyinface for U.S. Bank National
Association, as trustee for Lehman XS Mortgage PassThrough Certificates, Series 20073 and be
disbursed to the payee at the following address:

1661 Worthington Road, Suite 100, West Palm Beach, FL 33409.

The Clerk will disburse these funds not earlier than 14 days after entry of this order.


Dated: February 3, 2020                                      By the Court: Michael E. Romero
                                                                           U. S. Bankruptcy Judge
